                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KAREN R. HIRLSTON,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:17-cv-04699-TWP-MPB
                                                     )
COSTCO WHOLESALE CORPORATION,                        )
                                                     )
                              Defendant.             )

        ENTRY DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       This matter is before the Court on Defendant Costco Wholesale Corporation’s (“Costco”)

Motion for Summary Judgment filed pursuant to Federal Rule of Civil Procedure 56. (Filing No.

44.) Also pending is Plaintiff’s Motion for Leave to File Surreply in Opposition to Defendant’s

Motion for Summary Judgment. (Filing No. 59). After her employer, Costco, denied her request

for accommodation of her workplace restrictions, Plaintiff Karen R. Hirlston (“Hirlston”) filed this

action alleging discrimination and retaliation under the Americans with Disabilities Act (“ADA”).

(Filing No. 1.) For the following reasons, the Court denies Costco’s Motion for Summary

Judgment and grants Hirlston’s request for leave to file a Surreply.

                                       I.   BACKGROUND

       The following facts are not necessarily objectively true, but as required by Federal Rule of

Civil Procedure 56, the facts are presented in the light most favorable to Hirlston as the non-

moving party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986).

       Costco is a chain of membership-only warehouses that retails goods in bulk and provides

services, including an optical department. Hirlston has worked at Costco since December 2009.
(Filing No. 56-12.) In August 2010, Hirlston was promoted to the position of Optical Department

Manager at the Castleton location in Indianapolis, Indiana. Id. During and before her employment

with Costco, Hirlston suffered from an array of disabilities. She was diagnosed with fibromyalgia

in 1995. Id. at 2. Since 2011, she has suffered from four herniated disks, two of which are “pushing

on nerve roots.” Id. She has also been diagnosed with spinal canal stenosis, facet disease, and

bone spurs, and she has suffered from arthritis since she was 11 years old. Id. Because of her

spinal disabilities and fibromyalgia, Hirlston has used a cane to get around since childhood. Id.

Throughout the years and during bad flare-ups, she has required assistance dressing, stepping into

clothing and other everyday activities such as household chores. Id.

       Because of her disability, Hirlston was required to abide by stringent physical restrictions

at work. Among other restrictions, she was unable to stand for more than fifteen minutes at a time,

walk for more than ten minutes at a time, and was not to push or pull any weight. (Filing No. 46-

7.) Her doctor indicated that she would need to sit frequently to relieve pain. Id. She was only

permitted to lift or carry up to two pounds below her waist or five pounds above her waist, could

only do so “occasionally,” and could never lift or carry more weight. Id. Hirlston’s doctor also

indicated that she could never bend, stoop, squat, kneel, or climb stairs or ladders. Id. The duration

of each of these restrictions was listed as permanent. Id.

       In October 2014, Hirlston reported to Mike Donaldson (“Donaldson”), the warehouse

manager at the Castleton Costco warehouse, that her regional manager Scott Francis (“Francis”)

was discriminating against her on the basis of her disability. (Filing No. 56-12 at 2; Filing No. 56-

11 at 38-39.) Donaldson contacted his boss, Bill Koza, following Hirlston’s report of

discrimination. (Filing No. 56-11 at 17.) No follow-up investigation occurred because Francis

was out on leave at the time Hirlston made the complaint. Id. at 17-18; 39. Francis’ treatment of



                                                  2
Hirlston worsened when she had to use her cane and her disability condition was visible. (Filing

No. 56-12 at 2.)

          In the summer of 2014, Costco eliminated chairs with backs for their employees, opting to

switch to backless stools. Id. at 3. In December 2014, Hirlston requested a chair with a back as a

reasonable accommodation for her disabilities. Id. She provided Donaldson with a note from her

doctor.1 Costco eventually provided Hirlston with a chair, however it was not until seven months

after her request. (Filing No. 56-12 at 3.)

          In May 2015, Costco announced that there would be a complete remodel of the Optical

Department. On May 13, 2015, Costco informed Hirlston that all monitors in the Optical

Department would be built into countertops to protect the confidentiality of personal health

information. Id.; Filing No. 56-8. This change would eliminate the need for seated workstations.

(Filing No. 56-12 at 3.) In anticipation of the remodel’s incompatibility with her disabilities,

Hirlston spoke with Chris Albury (“Albury”), the Administrative Manager, about the remodel. Id.

Albury advised Hirlston that she would need an accommodation. Id.

          Following her conversation with Albury, Hirlston spoke separately to Francis, the Regional

Manager, and Charise McDonald (“McDonald”), the Assistant Warehouse Manager, about her

concerns over the remodel. Id. She informed them that her disability made it impossible for her

to stand all day and she asked what she should do. Id. Both Francis and McDonald told Hirlston

that there was no way to accommodate her disability after the remodel. Id. Francis did not offer a

reason, and McDonald said that her direction came from “corporate.” Id. at 4. Following this

conversation, Hirlston contacted Costco’s human resources department and was told that Costco

could make an accommodation for her. Id. Based on the direction of that department, Hirlston



1
    Donaldson does not recall being involved in Hirlston’s request for a chair. Filing No. 56-11 at 14.

                                                           3
provided her restrictions to Donaldson and formally requested an accommodation on September

26, 2015. Id.

       In mid-October 2015, Hirlston was contacted by Frances Parisi (“Parisi”) from Rehab

West, a company whose services Costco utilizes to facilitate job assessment meetings. Id.; Filing

No. 45 at 2-3. Parisi asked Hirlston to participate in a conference call with Donaldson and herself

to discuss Hirlston’s work restrictions. (Filing No. 56-12 at 4.) On November 3, 2015, Hirlston,

Donaldson, and Parisi, among others, attended a job assessment meeting the purpose of which was

to discuss Hirlston’s requested accommodations. Id. At this meeting, Hirlston suggested two

accommodations—the use of a chair for when she needed to sit, and the use of a grabber for when

she needed to pick up documents from low shelves and was unable to stoop or bend to pick them

up. Id. Hirlston was denied both of those accommodations at the job assessment meeting. (Filing

No. 56-11 at 16-17.) Costco denied these proposed accommodations without researching them or

speaking to an independent vocational expert or to Hirlston’s physician. Id. at 24-26; 43-44.

Hirlston also explained that she was able to do the job of Optical Department Manager without

violating the lifting restrictions placed on her by her doctor. (Filing No. 56-12 at 6.)

       After denying her request for an accommodation, Costco placed Hirlston on a forced leave

of absence on November 4, 2015. (Filing No. 56-12 at 6.) Donaldson wrote a letter to Hirlston

explaining that at the job assessment meeting, “[i]t was determined … that you were unable to

perform the essential functions of your position of Optical Manager (full-time), with or without

accommodations.” (Filing No. 56-4.) “Accordingly, because you cannot return to work with or

without accommodation, as a reasonable accommodation, we are placing you on a leave of absence

both as a reasonable accommodation and to provide us the opportunity to further explore other

potential positions for possible reassignment.” Id. at 2. Hirlston was not paid during this forced



                                                  4
leave of absence, but she received short-term disability benefits in accordance with a Costco

policy. (Filing No. 56-11 at 37; Filing No. 46-1 at 33-34.) While she was on this forced leave of

absence, Hirlston was depressed and unable to leave her house or get out of bed. (Filing No. 56-

12 at 8.) Only when Costco rehired her did this depression abate. Id.

       In April 2016, Hirlston had another job assessment meeting, this time with William

Kaufman (“Kaufman”), the warehouse manager at the new southside Indianapolis Costco location.

(Filing No. 56-12 at 6.) Hirlston believed the meeting was to discuss a potential job at the new

location, but at the meeting she learned there was no such position available for her in April 2016.

Id. Following that meeting, Donaldson sent Hirlston a letter asking her to contact him by May 10,

2016, if she would like to discuss her suitability for other positions at Costco. Id. at 105-107.

       On October 11, 2016, Hirlston received an e-mail and a voicemail from Kaufman offering

her a job as a hearing aid attendant. Id. at 7, 14. Hirlston accepted this position on October 17,

2016, via email. Id. at 13. Six days prior to Hirlston’s acceptance of that position, Costco posted

a job listing for her old job as Optical Department Manager. Id. at 82-83. In October 2016,

Hirlston returned to work at Costco at the southside Indianapolis location as a hearing aid

attendant. Id. at 7. Hirlston viewed this as a demotion. Id. As the Optical Department Manager,

Hirlston earned approximately $63,000.00 per year, but as a hearing aid attendant, her salary was

$21.95 per hour. Id.; Filing No. 56-1 at 60. She currently works as a hearing aid apprentice,

making $23.15 per hour. (Filing No. 56-12 at 7.)

       On December 21, 2017, after exhausting the administrative proceedings available to her by

filing a Charge of Discrimination based on disability against Costco with the Equal Employment

Opportunity Commission, Hirlston filed the instant Complaint alleging discrimination and




                                                 5
retaliation in violation of the ADA. (Filing No. 1.) Costco filed a Motion for Summary Judgment

on April 26, 2019. (Filing No. 44.)

                                  II.     LEGAL STANDARD

       The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate if “the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.” Hemsworth v.

Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

judgment, the court reviews “the record in the light most favorable to the non-moving party and

draw[s] all reasonable inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

“However, inferences that are supported by only speculation or conjecture will not defeat a

summary judgment motion.” Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007)

(citation and quotation marks omitted). Additionally, “[a] party who bears the burden of proof on

a particular issue may not rest on its pleadings, but must affirmatively demonstrate, by specific

factual allegations, that there is a genuine issue of material fact that requires trial.” Hemsworth,

476 F.3d at 490 (citation omitted). “The opposing party cannot meet this burden with conclusory

statements or speculation but only with appropriate citations to relevant admissible evidence.”

Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).

       “In much the same way that a court is not required to scour the record in search of evidence

to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

of [the] claim.” Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation



                                                  6
marks omitted). “[N]either the mere existence of some alleged factual dispute between the parties

nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

for summary judgment.” Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

1997) (citations and quotation marks omitted).

                                       III.   DISCUSSION

       In her Complaint, Hirlston alleges two claims, discrimination and retaliation, both in

violation of the ADA. (Filing No. 1 at 10-14.) The ADA prohibits employers from

“discriminat[ing] against a qualified individual on the basis of disability” in job application

procedures and in the hiring or advancement of employees. 42 U.S.C. § 12112(a). The ADA also

“prohibits employers from retaliating against employees who assert their right under the act to be

free from discrimination.” Dickerson v. Bd. of Trs. of Cmty. Coll. Dist. No. 522, 657 F.3d 595,

601 (7th Cir. 2011) (citing 42 U.S.C. § 12203(a)). The claims are distinct, and the Court will

address them separately.

A.     Plaintiff’s Surreply

       As an initial matter, the Court will address Hirlston’s Motion for Leave to File Surreply in

Opposition to Defendant’s Motion for Summary Judgment. (Filing No. 59). A party opposing a

summary judgment motion may file a surreply brief only if the movant cites new evidence in the

reply or objects to the admissibility of evidence cited in the response. Local Rule 56-1(d). The

surreply must be filed within 7 days after the movant serves the reply and must be limited to the

new evidence and objections. Id. On July 3, 2019, Hirlston filed a timely motion contending that

Costco introduced new legal arguments in its Reply when it argued that “Ms. Hirlston implicitly

concede[d] that the job description for the Optical Department Manager position is evidence of its

essential functions.” (Filing No. 59 at 7). Costco has not responded to the Motion or otherwise



                                                  7
opposed the request. Accordingly, the Motion is granted. The Court will consider Hirlston’s

response to new legal arguments that are contained in the Surreply docketed at Filing No. 59-1.

B.     Discrimination

       To survive summary judgment, a plaintiff alleging discrimination under the ADA must

show there is a genuine issue of material fact as to whether “(1) she is disabled; (2) she is able to

perform the essential functions of the job either with or without reasonable accommodation; and

(3) she suffered an adverse employment action because of her disability.” Majors v. Gen. Elec.

Co., 714 F.3d 527, 533 (7th Cir. 2013) (citing Povey v. City of Jeffersonville, Ind., 697 F.3d 619,

622 (7th Cir. 2012)). “After an employee has disclosed that she has a disability, the ADA requires

an employer to engage with the employee in an interactive process to determine the appropriate

accommodation under the circumstances.” Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055,

1061 (7th Cir. 2014) (internal quotation and citations omitted). To comply with an ADA request,

“an individualized inquiry must be made to determine whether a specific modification for a

particular person’s disability would be reasonable under the circumstances as well as necessary

for that person, and yet at the same time not a fundamental work alteration.” PGA Tour, Inc. v.

Martin, 532 U.S. 661, 688 (2001).

       Costco does not dispute that Hirlston is disabled or that she suffered an adverse

employment action because of her disability. Its summary judgment brief focuses on the second

prong of the analysis—whether Hirlston was able to perform the essential functions of her job

either with or without a reasonable accommodation. (Filing No. 47 at 16.) Costco argues that,

given the restrictions identified by Hirlston’s doctor, no reasonable jury could conclude that

Hirlston was able to perform the essential functions of the Optical Department Manager position

in September of 2015. Id. There are two facets to Costco’s argument.



                                                 8
       First, Costco argues that Hirlston’s restrictions prevented her from performing several of

the essential functions of her position. Id. The written analysis for the Optical Department

Manager position stated that during the essential functions of that job, an individual needed to be

capable of frequent standing and walking as well as frequently lifting up to ten pounds. (Filing No.

45-1 at 3.) The job also required occasional bending, squatting, kneeling, climbing, and lifting or

carrying up to fifty pounds below the shoulder and twenty pounds above the shoulder. Id. The

restrictions given by Hirlston’s doctor never allowed her to bend, squat, or kneel; prohibited her

from standing for more than fifteen minutes at a time; and prohibited her from lifting or carrying

more than five pounds. (Filing No. 46-7.) Thus, Hirlston was unable to perform the essential

functions of the job without an accommodation.

       Second, Costco argues that “[n]o reasonable accommodations were identified to allow

Hirlston to perform all essential functions of her position” while still adhering to her restrictions.

(Filing No. 47 at 18.) At Hirlston’s job assessment meeting, Costco considered three potential

accommodations: (1) utilizing assistance of other employees when Hirlston needed to lift or carry

items that exceeded the five-pound weight restrictions identified by her physician, (2) using a

grabber to eliminate the need to bend or stoop, and (3) modification of the design of the Optical

Department to allow Hirlston to sit more frequently. (Filing No. 46-8 at 3.) Costco “expressed

doubt as to whether a grabber would be feasible, and identified as an area of concern how Hirlston

would be able to go from occasional standing to frequent sitting without violating her restrictions

against bending or stooping ….” (Filing No. 47 at 19.) Costco contends the potential

accommodations identified in that meeting would not have allowed Hirlston to continue

performing her job as Optical Department Manager. Id. Costco also argues the law does not

require it to accommodate Hirlston’s lifting restriction by utilizing other employees to do the lifting



                                                  9
portion of Hirlston’s job. Id. at 20 (citing Majors v. Gen. Elec. Co., No. 1:10-CV-01731, 2012

WL 2912726 at *8 (S.D. Ind. July 16, 2012), aff’d, 714 F.3d 527 (7th Cir. 2013)).

       In response, Hirlston asserts that Costco failed to engage in the interactive process required

under the ADA because it did not consider the accommodations she proposed and it did not offer

any proposals of its own. (Filing No. 55 at 22.) Hirlston also disputes Costco’s contention that

she would have been unable to perform the essential functions of the Optical Department Manager

job even accommodations had been made. Id. at 25. She contends that Costco could have allowed

her to continue in her position by providing her with a grabber to pick up files stored below waist

level and a chair for periodic sitting. Id. at 25-27. And last, Hirlston argues that lifting objects

heavier than five pounds is not an essential function of the Optical Department Manager job, and

even if it were an essential function, she could have fulfilled that function without lifting more

than the amount specified in her doctor’s restrictions. Id. at 27-28.

       The key question is whether a reasonable accommodation would have allowed Hirlston to

perform the essential functions of her job despite her lifting restrictions. Costco does not contest

that a grabber would have allowed Hirlston to get around her squatting and bending restrictions

and a chair would have allowed her to perform her job despite her need to frequently sit. Rather,

it contends that lifting is an essential function of the Optical Department Manager job, and no

reasonable accommodation has been identified that would have allowed Hirlston to do the lifting

required for the job.

       Hirlston does not argue that a reasonable accommodation would have allowed her to

circumvent any lifting the job required. Instead, she argues that lifting is not an essential function

of the Optical Department Manager job, and even if it had been, she would have been able to

perform that function because any required lifting would not exceed the limits placed on her by



                                                 10
her doctor. (Filing No. 55 at 27-28.) When determining the essential functions of a job, the Court

looks at the following categories of evidence:

         (i) The employer’s judgment as to which functions are essential;
         (ii) Written job descriptions prepared before advertising or interviewing applicants
         for a job;
         (iii) The amount of time spent on the job performing the function;
         (iv) The consequences of not requiring the incumbent to perform the function;
         (v) The terms of a collective bargaining agreement;
         (vi) The work experience of past incumbents in the job; and/or
         (vii) The current work experience of incumbents in similar jobs.

See 29 C.F.R. § 1630.2(n)(3); Miller v. Illinois Dept. of Transp., 643 F.3d 190, 197-98 (7th Cir.

2011.)

         The Job Analysis for the Optical Department manager position states that lifting is an

essential function of the job. (Filing No. 56-7.) Although the “Identification of Job Functions”

does not mention anything that would necessarily require lifting, the “Strength” table on the second

page of the Job Analysis makes clear that during essential functions the Optical Department

Manager will be expected to lift or carry up to fifty pounds below the waist occasionally and up to

10 pounds above the waist frequently. Id. at 2. The restrictions listed by Hirlston’s doctor

prohibited her from lifting more than five pounds at any time. (Filing No. 46-7.)

         Hirlston overlooks the table on page two of the Job Analysis document and argues under

the misunderstanding that lifting is only required for non-essential functions of the Optical

Department Manager job. To the contrary, Hirlston argues that in reality, “the Optical Manager

did not have to lift any significant weight.” (Filing No. 55 at 28.) During her deposition, Hirlston

affirmed that when the department received a delivery, it was generally a large box that the

deliverer would place on the counter. The large box was full of smaller components, and Hirlston

never had to lift the whole box because she could empty it of its small components one by one.




                                                 11
(Filing No. 56-10 at 40.) Hirlston said of lifting, “it’s not an essential function. One box once a

day that anybody in the department can do is not an essential function.” Id.

       There is conflicting evidence as to whether lifting was an essential function of the Optical

Department Manager position. Costco has designated the Job Analysis document which explains

that essential functions require the Optical Department Manager to lift up to ten pounds frequently

and up to fifty pounds occasionally. (Filing No. 56-7.) Hirlston has designated her own affidavit,

in which she swore “[l]ifting heavy items was not an essential function of my job.” (Filing No.

56-12 at 6.) She offered the same opinion during her deposition. (Filing No. 56-10 at 40.) This

conflicting evidence creates a dispute of fact that can only be resolved by weighing competing

evidence, which the Court does not do on a motion for summary judgment.

       Costco argues Hirlston’s sworn statements are insufficient evidence to defeat its summary

judgment motion. “In light of the express statements in the written job description, Hirlston’s

conclusory statement that lifting was not an essential function is insufficient – as a matter of law

– to meet her burden to create a question of fact on this point.” (Filing No. 57 at 8.) Costco asserts

that Hirlston’s affidavit “can only create a question of fact to the extent it offers admissible

testimony, based on her personal knowledge.” Id. But Hirlston’s statements are based on her own

personal knowledge—the knowledge she gained while employed as Optical Department Manager

from August 2010 to November 2015. Her statements that lifting is not an essential function of

the position do not reflect the Costco’s written description of the job, but they reflect her

experience serving in that position. Costco faults Hirlston’s statements as being “self-serving.”

Id. But the fact that Hirlston’s statements serve to advance her own argument is not a reason in

itself to disbelieve them.




                                                 12
       Costco also argues that courts in the Seventh Circuit will not second-guess the employer’s

judgment as to the essential functions of a position. Id. at 7-8 (citing Jackson v. City of Chi., 414

F.3d 806, 811 (7th Cir. 2005); Peters v. City of Mauston, 311 F.3d 835, 845 (7th Cir. 2002)). The

Court agrees with that principle, but also notes that courts in the Seventh Circuit must “look to see

if the employer actually requires all employees in a particular position to perform the allegedly

essential functions.” DePaoli v. Abbott Labs., 140 F.3d 668, 674 (7th Cir. 1998) (internal citations

omitted). Furthermore, although “the employer’s judgment is an important factor, … it is not

controlling.” Miller, 643 F.3d at 198. The designated evidence before the Court in this case creates

a question of fact as to whether Costco actually required Hirlston and other Optical Department

managers to lift or carry heavy items. Costco acknowledges that “courts should determine the

‘fundamental job duties’ through reference to the ‘employer’s judgment,’ the ‘written job

description,’ and evidence of specific work experience of prior employees in the position or

employees in similar jobs.” (Filing No. 57 at 7) (citing Dunderdale v. United Airlines, Inc., 807

F.3d 849, 853 (7th Cir. 2015)). In this case, Hirlston’s “specific work experience” does not align

with the substance of the “written job description,” creating a dispute of material fact on the

question of whether lifting items that exceeded Hirlston’s weight-lifting restrictions was an

essential function of her job.

       To succeed on her ADA discrimination claim, Hirlston must show “(1) she is disabled; (2)

she is able to perform the essential functions of the job either with or without reasonable

accommodation; and (3) she suffered an adverse employment action because of her disability.”

Majors, 714 F.3d at 533. A dispute of material fact precludes judgment on the second element. If

this factual dispute were resolved in Hirlston’s favor, it is possible that she would have been able

to perform the essential functions of the job of Optical Department Manager with reasonable



                                                 13
accommodations. Because Costco failed to negate the second element of Hirlston’s claim, and

because it did not challenge the first and third prongs, the Court denies summary judgment as to

Hirlston’s discrimination claim.

C.      Retaliation

        The ADA prohibits employers from retaliating against employees who assert their right

under the act to be free from discrimination. 42 U.S.C. § 12203(a). Employees are forbidden from

retaliating against employees who raise ADA claims regardless of whether the initial claims of

discrimination are meritless. Dickerson at 601 (citing Squibb v. Mem’l Med. Ctr., 497 F.3d 775,

786 (7th Cir. 2007)). “To establish a case of retaliation under the direct method of proof, a plaintiff

must show (1) he engaged in a statutorily protected activity; (2) he suffered an adverse action; and

(3) a causal connection between the two.” Id. (citing Casna v. City of Loves Park, 574 F.3d 420,

426 (7th Cir. 2009)). A plaintiff can also establish a case under the indirect method of proof by

demonstrating that he (1) engaged in protected activity; (2) was performing his job satisfactorily,

and (3) was singled out for an adverse employment action that similarly situated employees who

did not engage in protected activity did not suffer. Id. at 601-02 (citing Lloyd v. Swifty Transp.,

Inc., 552 F.3d 594, 601 (7th Cir. 2009)). Under either method, once a plaintiff satisfies his initial

burden, the burden then shifts to the defendant to present a non-invidious reason for the adverse

employment action. Id. at 602. If the defendant does that, the plaintiff must demonstrate the

defendant’s proffered reason was pretextual. Id.

        In its brief supporting its Motion for Summary Judgment, Costco argues that the basis for

Hirlston’s retaliation claim “is largely duplicative” of her discrimination claim. (Filing No. 47 at

15.) Costco’s brief does not develop a separate argument for summary judgment on Hirlston’s

retaliation claim. In its reply brief, Costco clarifies that “to the extent evidence establishes that the



                                                   14
determination that Hirlston’s restrictions could not be reasonably accommodated was proper—and

it does—both of her claims must fail.” That argument is meritless for two reasons. First, as the

Court explained above, the question of whether Hirlston’s restrictions could be accommodated is

unresolved due to a dispute of fact. Second, even if the Court had not determined that issues of

fact preclude summary judgment on Hirlston’s ADA discrimination claim, her retaliation claim is

not dependent on the viability of that claim. Dickerson, 657 F.3d at 601 (“Employers are forbidden

from retaliating against employees who raise ADA claims regardless of whether the initial claims

of discrimination are meritless.”) For those reasons, the Court denies Costco’s Motion for

Summary Judgment as to Hirlston’s ADA retaliation claim.

                                    IV.     CONCLUSION

       For the reasons stated above, Costco’s Motion for Summary Judgment (Filing No. 44) is

DENIED and Hirlston’s Motion for Leave to File Surreply in Opposition to Defendant’s Motion

for Summary Judgment (Filing No. 59) is GRANTED.

       SO ORDERED

Date: 12/18/2019




                                               15
DISTRIBUTION:

Jamie A. Maddox
BETZ & ASSOCIATES
jmaddox@betzadvocates.com

Kevin W. Betz
BETZ & BLEVINS
kbetz@betzadvocates.com

Erin D. Foley
SEYFARTH SHAW LLP
edfoley@seyfarth.com

Amanda A. Sonneborn
SEYFARTH SHAW LLP (Chicago)
asonneborn@seyfarth.com




                              16
